Citation Nr: 0704784	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  98-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded to the RO for additional 
development in June 2004.  The Board's June 2004 remand notes 
that an application to reopen a claim of service connection 
for psychiatric disability other than PTSD was not part of 
the current appeal.  This issue is again referred to the RO.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 and 
Sup. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reveal that in 
January 1963 the veteran complained of nervousness for most 
of his life.  He said he could not sleep due to stomach 
pains.  The veteran reported nervousness again in February 
1963.  The veteran was noted to be unhappy due to his arrival 
aboard a ship and he desired a hardship discharge due to his 
parents' health.  At the time of the August 1964 separation 
examination the veteran was noted to have trouble sleeping, 
worry, and nervous trouble.  The veteran was noted to be 
considered "high strung."  

The veteran was afforded a VA examination in December 1970.  
He reported nervous symptoms.  He reported no specific 
precipitant but he assumed that being away from home may have 
been involved in his developing symptoms.  The examiner 
diagnosed the veteran with chronic, moderate, anxiety 
reaction manifested by tension, irritability, and 
tremulousness.  He said there were also chronic mild 
psychophysiological symptoms of occasional nausea and 
vomiting without organic cause.  The examiner said the 
veteran's nervous complaints were in the nature of "normal 
progression" of a condition which pre-existed service.  

The veteran was also afforded a VA examination in December 
1976 at which time he was diagnosed with a mild anxiety 
state.  

Associated with the claims file is a letter from J. Finney, 
M.D., Ph.D., dated in March 1978.  Dr. Finney diagnosed the 
veteran with phobic neurosis in a hysterical and compulsive 
personality.  

Private medical records from Shawnee Mental Health Clinic 
dated from October 1984 to June 1985 reveal treatment for 
generalized anxiety disorder and obsessive compulsive 
disorder.  

Associated with the claims file are letters from F. 
Villareal, M.D., dated in December 1982, April 1983, and 
January 1985.  In December 1982, Dr. Villareal opined that 
the veteran suffered from a phobic reaction and 
claustrophobia with severe anxiety.  He said the veteran's 
condition began when the veteran was a young child but that 
the condition was aggravated by some of the experiences the 
veteran underwent while in the Coast Guard during the Vietnam 
conflict.  In April 1983, Dr. Villareal said the veteran had 
a long history of anxiety and depression, which began in 
childhood but were aggravated by the veteran's experiences in 
service.  He again diagnosed the veteran with a phobic 
reaction and claustrophobia with severe anxiety.  In January 
1985, Dr. Villareal said he had seen the veteran for 
pharmacotherapy and individual supportive therapy as needed.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1976 to August 2006.  The records 
reflect treatment for agoraphobia, generalized anxiety 
disorder, and depression.  In June 1999 the veteran was 
diagnosed with PTSD based on the results of the Minnesota 
Multiphasic Personality Inventory Second Edition (MMPI-2).  
It was noted that the veteran reported seeing many dead 
bodies and being unable to save them.  In a November 1999 
letter the veteran's treating physician at VA reported that 
the veteran had been treated for PTSD since March 1992.  The 
doctor noted the veteran was initially treated for acute 
anxiety and later diagnosed with PTSD.  The physician noted 
that the veteran reported having to participate in search and 
rescue missions to search for bodies in the water and he 
reported having feelings of fear when waves would hit his 
boat while he was serving in the Coast Guard.  

In January 2006 Trippler Army Medical Center reported that 
there were no medial records for the veteran located in their 
database.  

The veteran was afforded a VA examination in April 2006.  The 
veteran reported experiences in which he had to drag for 
bodies.  He said he witnessed a suicide by drowning and he 
witnessed a dead infant's body that had washed on shore.  He 
also reported being out at sea during severe storms in which 
he feared he would be "lost at sea."  The examiner 
diagnosed the veteran with PTSD and opined that the veteran's 
PTSD was caused as a result of exposure to multiple traumatic 
stressors he experienced during his period of service.  

The National Archives responded to a request for information 
from the RO regarding the veteran's duties while he served 
aboard several ships while in the Coast Guard.  In a letter 
dated in November 2005 the National Archives reported that 
the Chicago Lifeboat Station Logs for Record Group 26 
referenced the veteran's arrival at the station but did not 
include any reference to a recovery operation in which the 
veteran was involved.  The veteran's personnel file requested 
from the National Personnel Records Center (NPRC) similarly 
do not reference any rescue operations in which the veteran 
was involved or any reference to any of the veteran's claimed 
stressors.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the veteran has been diagnosed with PTSD and 
treated for the same at VA.  However, a salient point to be 
made is that the veteran's stressors have not been 
corroborated.  The RO contacted the NPRC and obtained the 
veteran's personnel records.  The records do not contain any 
reference to the veteran's claimed stressors.  In a letter 
dated in November 2005 the National Archives reported that 
the Chicago Lifeboat Station Logs for Record Group 26 
referenced the veteran's arrival at the station but did not 
include any reference to a recovery operation.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The RO issued a Statement of the Case (SOC) in August 1998.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran in June 2004 and informed of what 
VA would do to assist him in developing his claim.  He was 
advised as to what evidence was required to substantiate a 
claim for service connection.  The veteran was informed of 
what he was responsible for in supporting his claim.  The 
veteran was also advised to submit any evidence that he had.  

The RO wrote to the veteran again in April 2006 and advised 
the veteran that he should provide detailed information 
regarding his claimed stressors, including dates, times, and 
locations of the claimed stressors, and the parties involved.  
He was advised as to what evidence was required to 
substantiate a claim for service connection.  The veteran was 
informed of what he was responsible for in supporting his 
claim.  He was also advised to submit any evidence that he 
had.  Additionally, the veteran was told of the criteria used 
to award disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
The veteran failed to respond to this letter.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in September 
2006.  He was provided notice as to why the evidence of 
record failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2006) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  This 
section of the VCAA and regulation sets forth several duties 
for the Secretary in those cases where there is outstanding 
evidence to be obtained and reviewed in association with a 
claim for benefits.  However, in this case there is no 
outstanding evidence to be obtained, either by the VA or the 
veteran.  

Private and VA treatment records were obtained and associated 
with the claims file.  The veteran was afforded several VA 
examinations.  The RO obtained the veteran's service medical 
records and personnel records from the NPRC.  The RO also 
obtained information from the National Archives regarding the 
veteran's duty assignments.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


